PER CURIAM:
Kingdawud Mujahid Burgess appeals the district court’s order denying his mo*190tion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Burgess, No. 1:06-cr-00429GBL-1 (E.D. Va. filed Nov. 5, 2008, entered Nov. 6, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.